DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 6/19/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 6, 7, 47, 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (US 2017/0207845, hereinafter “Moon”).
Regarding claims 1 and 6, Moon discloses a beam measurement processing method for a network side device, comprising:
determining a first completion time at which beam sweeping for all reception beams has been completed by a User Equipment (UE) corresponding to a current transmission beam when measuring Beam Pair Link (BPL) quality in a first mode, and transmitting a next transmission beam after the first completion time (or performing next beam sweeping for all reception beams; see Fig. 2B for a diagram illustrating corresponding methods for receiving a BRS to generate beam measurement information, each full sweep interval shows RX beams swept for all Nrx receive beams, for TX beam 1 before switching to beam 2, and repeating for all Ntx transmit beams, para. 0095; determining completion time is inherent since this arrangement pre-determines the sequence and times for each sweep and tx beam change; measures all BRS signal strengths for all base station and user equipment beam pairs, para. 0090); and/or
determining a second completion time at which beam sweeping for all transmission beams has been completed by the network side device corresponding to a current reception beam when measuring the BPL quality in a second mode, and performing a next beam sweeping for all transmission beams after the second completion time (or switching to a next reception beam for measurement, see Fig. 2A for a diagram illustrating corresponding methods for receiving a BRS to generate beam measurement information, each full sweep interval shows 

Regarding claims 2 and 7, Moon further discloses wherein the measuring the BPL quality in the first mode comprises:
before switching the transmission beam each time, performing the beam sweeping for all reception beams, and measuring the link quality of each beam pair formed by the beam sweeping (see Fig. 2B, and para. 0090); and
after the completion of the BPL quality measurement, switching to a next transmission beam and performing a next beam sweeping for all reception beams, until the link quality of all beam pairs formed by each transmission beam and each reception beam has been measured (see Fig. 2B, and para. 0090), 
wherein the measuring the BPL quality in the second mode comprises:
before switching the reception beam each time, performing the beam sweeping for all transmission beams, and measuring the link quality of each beam pair formed by the beam sweeping (see Fig. 2A, and para. 0090); and
after the completion of the BPL quality measurement, switching to a next reception beam and performing a next beam sweeping for all transmission beams, until the link 


Regarding claims 47 and 49, Moon further discloses a network side device or a user equipment, comprising:
a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the beam measurement processing method according to claim 1 or 6 (implemented as computer program instructions stored in memory and executed by a processor, para. 0065).

Allowable Subject Matter
Claims 3-5 and 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                           4/10/2021